Citation Nr: 1801461	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  12-22 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for open-angle glaucoma. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an increased disability rating for service-connected open-angle glaucoma.  Before reaching a decision on the Veteran's claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Following the Board's April 2017 remand, the Veteran was afforded a VA examination in June 2017.  There, the VA examiner found documented diagnoses of open angle glaucoma, bilateral, and dry eye syndrome of the lacrimal glands, bilaterally.  The examiner conducted a visual fields test, performed using 30-degree threshold visual field with Goldmann III stimulus size.  The examiner stated the Veteran displayed a visual field defect and included the visual field chart.  However, the numerical findings from the visual field chart are not included in the Veteran's claims file.  Thus, on remand, a VA optometrist or physician should list the results from those examinations for the visual fields at the eight principal meridians (temporally, down temporally, down, down nasally, nasally, up nasally, up, and up temporally).  See 38 U.S.C. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 4.76a, Table III, 4.77; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Update the file with any VA treatment records relevant to the Veteran's claim dated from August 2010 to the present.  If any requested records are unavailable, the Veteran and his representative should be notified of such. 

2.  Send the claims file to the VA physician who conducted the June 2017 VA examination.  If that physician is unavailable, send the file to a VA optometrist or physician.  The optometrist or physician should examine the visual field testing results from the June 2017 VA examination and report the extent of visual field at each of the eight principal meridians (temporally, down temporally, down, down nasally, nasally, up nasally, up, and up temporally) for both eyes.  If such cannot be accomplished, the optometrist or physician should explain why and schedule the Veteran for a new VA examination to assess the severity of his bilateral eye disability.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




